Exhibit 10.41 Loan No. ML 0743 SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS AND CONSENT This SECOND AGREEMENT REGARDING AMENDMENTS TO LOAN DOCUMENTS AND CONSENT (this "Amendment Agreement"), dated as of December 22, 2009, is between SHENANDOAH TELECOMMUNICATIONS COMPANY (the "Borrower") and COBANK, ACB ("CoBank") RECITALS WHEREAS, the Borrower and CoBank are parties to that certain Second Amended and Restated Master Loan Agreement, dated as of November 30, 2004 (as amended by that certain letter agreement, dated as of October 26, 2007, that certain Agreement Regarding
